[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                AUGUST 31, 2011
                                 No. 10-12943
                                                                   JOHN LEY
                           ________________________
                                                                    CLERK

                       D. C. Docket No. 1:09-cv-21538-PCH

GLENN J. WEBBER,
individually and on behalf of all others similarly situated,


                                                                 Plaintiff-Appellant,

                                       versus


ESQUIRE DEPOSITION SERVICES, LLC,
a Hobart West Company,
a.k.a. Esquire, an Alexander Gallo Company,
ALEXANDER GALLO COMPANY,

                                                                Defendant-Appellee.


                           ________________________

                                 No. 10-12944
                           ________________________

                       D. C. Docket No. 1:09-cv-21539-PCH

PUBLIC CONCEPTS, LLC,
individually and on behalf of all others similarly situated,
                                                                  Plaintiff-Appellant,

                                       versus


VERITEXT CORP.,
d.b.a Veritext Florida Court Reporting Company,

                                                                 Defendant-Appellee.

                           ________________________

                                 No. 10-12998
                           ________________________

                       D. C. Docket No. 1:09-cv-21537-PCH

DR. CHARLES J. ADELSON,
individually and on behalf of all others similarly situated,
JACQUELYN LAUZERIQUE,
individually and on behalf of all others similarly situated,


                                                                Plaintiffs-Appellants,

                                       versus


U.S. LEGAL SUPPORT, INC.,
KLEIN, BURY, REIF, APPLEBAUM & ASSOCIATES, INC,
d.b.a. U.S. Legal Support,

                                                               Defendants-Appellees.




                                          2
                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                    (August 31, 2011)

Before TJOFLAT and MARTIN, Circuit Judges, and DAWSON,* District Judge.

PER CURIAM:

       In this consolidated case, Glenn Webber, Public Concepts, LLC, Charles

Adelson and Jacquelyn Lauzerique (“Appellants”) appeal the district court’s

denial of their requests for class certification under Federal Rule of Civil

Procedure 23(b)(3). Appellants filed separate suits in the district court against

several court-reporting firms alleging that their billing practices violated the

Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat.

§ 501.201, and unjustly enriched the firms. After having had the benefit of oral

argument and after thorough review of the parties’ briefs, we affirm.

       We review a district court’s class certification order only for abuse of

discretion. See Fitzpatrick v. Gen. Mills, Inc., 635 F.3d 1279, 1282 (11th Cir.



       *
        Honorable Robert T. Dawson, United States District Judge for the Western District of
Arkansas, sitting by designation.

                                              3
2011). “[A]n abuse of discretion occurs if the judge fails to apply the proper legal

standard or to follow proper procedures in making the determination, or makes

findings of fact that are clearly erroneous.” Birmingham Steel Corp. v. TVA, 353

F.3d 1331, 1335 (11th Cir. 2003) (quotation marks and alterations omitted). “It is

irrelevant whether this Court would have granted [class] certification.” Babineau

v. Fed. Express Corp., 576 F.3d 1183, 1189 (11th Cir. 2009). “As long as the

district court’s reasoning stays within the parameters of Rule 23's requirement for

certification of a class, the district court decision will not be disturbed.”

Fitzpatrick, 653 F.3d at 1282 (quotation marks omitted).

      Rule 23(b)(3) requires that common questions of law and fact predominate

over issues affecting only individual members. Rule 23(b)(3) also requires that a

class action is superior to other available methods for adjudicating the

controversy. See Fed. R. Civ. P. 23(b)(3).

      The district court did not abuse its discretion in denying Appellants’

motions for class certification. The district court discussed the difficulties

associated with identifying class members who fit Appellants’ proposed class

definition. In analyzing whether common questions of fact and law predominate,

the district court correctly noted that FDUTPA does not require individualized

proof of subjective reliance. See Fitzpatrick, 635 F.3d at 1283 (explaining that a

                                            4
plaintiff asserting a FDUTPA claim “need not show actual reliance on the

representation or omission at issue”). The court highlighted, however, how

differences in the circumstances under which putative class members purchased

transcripts from the court-reporting firms create many individualized factual and

legal issues with respect to the FDUTPA claim. Further, this Court has noted that

“common questions will rarely, if ever, predominate” in an unjust enrichment

claim. See Vega v. T-Mobile, Inc., 564 F.3d 1256, 1274 (11th Cir. 2009). In light

of the individualized questions of fact and law and manageability concerns, the

district court did not abuse its discretion in denying class certification.

      AFFIRMED.




                                           5